Equity Interest Pledge Agreement
[Original Chinese language text omitted]

 
Form of
Equity Interest Pledge Agreement


This Equity Interest Pledge Agreement (this "Agreement") has been executed by
and among the following parties on April 17, 2009 in Fuzhou, the People’s
Republic of China (the “China” or the “PRC”):



Party A:
Fujian Across Express Information Technology Co., Ltd. (formerly named as
“Fuzhou Shoushan Waterfall Group EM Polder Co., Ltd.”, hereinafter "Pledgee")


Address:
Building 3, No. 54, Hongliao Street, Shoushan Village, Jinan District, Fuzhou




Party B:
[________] (hereinafter "Pledgor")


ID No.:
[________]




Party C:
Fujian Fenzhong Media Co., Ltd. (formerly named as “Fuzhou Fenzhong Co., Ltd.”)


Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province



In this Agreement, each of Pledgee, Pledgor and Party C shall be referred to as
a "Party" respectively, and they shall be collectively referred to as the
"Parties".
 
Whereas:
 
1.
Party A, Party B, Party C and BIAN Chunlan, another Shareholders of Party C
(together with Party B, the“Shareholders of Fujian Fenzhong”), entered into two
agreements on November 2, 2003 and December 1, 2003 respectively (collectively
the “2003 Two Agreements”); The Parties and WU Xiujuan, a Chinese natural
person, entered into two agreements on January 2, 2008 and July 10, 2008
respectively (collectively the “2008 Two Agreements”, together with 2003 Two
Agreements, the “Four Agreements”); as provided in the Four Agreements, the
parties thereof agreed that, subject to Party A’s request, the parties shall
enter into additional agreements or documents relating to the matters and other
matters concerned in the Four Agreements in the form of supplementary
agreements.

 
Strictly Confidential
 
 
1

--------------------------------------------------------------------------------

 


Equity Interest Pledge Agreement



2.
Pledgor is a citizen of China, and holds 80/20% of the equity interest in Party
C.  Party C is a limited liability company registered in Fuzhou, China, engaging
in the advertising media business. Party C acknowledges the respective rights
and obligations of Pledgor and Pledgee under this Agreement, and intends to
provide any necessary assistance in registering the Pledge.



3.
Pledgee is a wholly foreign-owned enterprise registered in China. Pledgee and
Party C partially owned by Pledgor have executed an Exclusive Business
Cooperation Agreement on the date of this Agreement in Fuzhou as the
supplementary agreement to the foregoing Four Agreements.



4.
To ensure that Party C fully performs its obligations under the Exclusive
Business Cooperation Agreement (including all ancillary agreements, if any) and
pay the consulting and service fees thereunder to the Pledgee when the same
becomes due,  and to ensure Pledgor fully perform his/her obligations under the
Loan Agreement, the Pledgor hereby pledges to the Pledgee all of the equity
interest he holds in Party C as security for due performance of the obligations
and full payment of the consulting and service fees by Party C under the
Business Cooperation Agreement.



Strictly Confidential
 
 
2

--------------------------------------------------------------------------------

 


Equity Interest Pledge Agreement


To perform the provisions of the Business Cooperation Agreement and the Loan
Agreement, the Parties have mutually agreed to execute this Agreement upon the
following terms.
 
Additionally, the Parties, being the signing parties to the foregoing Four
Agreements, agree that this Agreement and another Equity Interest Pledge
Agreement executed on the same date by and among Pledgee, Party C and
[________], another shareholder of Party C, collectively constitute the
supplementary agreement to the foregoing Four Agreements.


 
1.
Definitions

 
Unless otherwise provided herein, the terms below shall have the following
meanings:


1.1
Pledge: shall refer to the security interest granted by Pledgor to Pledgee
pursuant to Article 2 of this Agreement, i.e., the right of Pledgee to be
compensated on a preferential basis with the conversion, auction or sales price
of the Equity Interest.



1.2
Equity Interest: shall refer to all of the equity interest lawfully now held and
hereafter acquired by Pledgor in Party C.



1.3
Term of Pledge: shall refer to the term set forth in Section 3.2 of this
Agreement.



Strictly Confidential
 
 
3

--------------------------------------------------------------------------------

 


Equity Interest Pledge Agreement


1.4
Business Cooperation Agreement: shall refer to the Exclusive Business
Cooperation Agreement executed by and between Party C and Pledgee on the date of
this Agreement (refer to Appendix 3 for more details) and all the ancillary
agreements currently entered into or to be entered into hereafter by Party C and
the Pledgee according to the Business Cooperation Agreement (the “Ancillary
Agreements”, refer to Appendix 5 for more details, if any).



1.5
Loan Agreement: shall refer to the Loan Agreement executed by and between
Pledgee and Party B on the date of this Agreement (refer to Appendix 4 for more
details).



1.6
Event of Default: shall refer to any of the circumstances set forth in Article 7
of this Agreement.



1.7
Notice of Default: shall refer to the notice issued by Pledgee in accordance
with this Agreement declaring an Event of Default.



 
2.
The Pledge



As collateral security for the timely and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of any or all of
the payments due by Party C, including without limitation the consulting and
services fees payable to the Pledgee under the Business Cooperation Agreement,
and to ensure Pledgor fully perform his/her obligations under the Loan
Agreement, Pledgor hereby pledges to Pledgee a security interest in all of
Pledgor's right, title and interest, whether now owned or hereafter acquired by
Pledgor, in the Equity Interest of Party C in priority over all other
encumbrance.


Strictly Confidential
 
 
4

--------------------------------------------------------------------------------

 

 
Equity Interest Pledge Agreement


 
3.
Term of Pledge



3.1
The Pledge shall become effective on such date when the pledge of the Equity
Interest contemplated herein has been registered with relevant administration
for industry and commerce (the “AIC”). The Pledge shall be continuously valid
until all obligations due under the Business Cooperation Agreement have been
fulfilled by Party C or until all obligations due under the Loan Agreement have
been fulfilled by Pledgor (the later of fulfillment of the
obligations).  Pledgor and Party C shall (1) register the Pledge in the
shareholders' register of Party C within 3 business days following the execution
of this Agreement, and (2) submit an application to the AIC for the registration
of the Pledge of the Equity Interest contemplated herein within 10 business days
following the execution of this Agreement (the “Registration of Pledge”). The
parties covenant that for the purpose of registration of the Pledge, the parties
hereto and all other shareholders of Party C shall submit to the AIC this
Agreement or an equity interest pledge contract in the form required by the AIC
at the location of Party C which shall truly reflect the information of the
Pledge hereunder (the “AIC Pledge Contract”).  For matters not specified in the
AIC Pledge Contract, the parties shall be bound by the provisions of this
Agreement. Pledgor and Party C shall submit all necessary documents and complete
all necessary procedures, as required by the PRC laws and regulations and the
relevant AIC, to ensure that the Pledge of the Equity Interest shall be
registered with the AIC as soon as possible after filing.



3.2
During the Term of Pledge, in the event Party C fails to pay the exclusive
consulting or service fees in accordance with the Business Cooperation
Agreement, or in the event Pledgor fails to perform his/her obligations under
the Loan Agreement, Pledgee shall have the right, but not the obligation, to
dispose of the Pledge in accordance with the provisions of this Agreement.



Strictly Confidential
 
 
5

--------------------------------------------------------------------------------

 
 
Equity Interest Pledge Agreement


 
4.
Custody of Records for Equity Interest subject to Pledge



4.1
During the Term of Pledge set forth in this Agreement, the Pledgor shall deliver
to the Pledgee's custody the capital contribution certificate (refer to Appendix
2) for the Equity Interest and the shareholders' register containing the Pledge
(refer to Appendix 1) within one week from the execution of this Agreement, and
shall deliver to the Pledgee’s custody the evidence of the Registration of
Pledge (refer to Appendix 6, as applicable, the “Registration Evidence”) within
one week from the completion of the Registration of Pledge. The Pledgee shall
have custody of such items during the entire Term of Pledge set forth in this
Agreement.



4.2
Pledgee shall have the right to collect dividends generated by the Equity
Interest during the Term of Pledge.



 
5.
Representations and Warranties of Pledgor



5.1
Pledgor is the sole legal and beneficial owner of the Equity Interest.



5.2
Pledgee shall have the right to dispose of and transfer the Equity Interest in
accordance with the provisions set forth in this Agreement.



5.3
Except for the Pledge, Pledgor has not placed any security interest or other
encumbrance on the Equity Interest.



Strictly Confidential
 
 
6

--------------------------------------------------------------------------------

 

 
Equity Interest Pledge Agreement

 
 
6.
Covenants and Further Agreements of Pledgor



6.1
Pledgor hereby covenants to the Pledgee, that during the term of this Agreement,
Pledgor shall:



6.1.1
not transfer the Equity Interest, place or permit the existence of any security
interest or other encumbrance on the Equity Interest, without the prior written
consent of Pledgee, except for the performance of the Exclusive Option Agreement
executed by Pledgor, the Pledgee and Party C on the date of this Agreement;



6.1.2
comply with the provisions of all laws and regulations applicable to the pledge
of rights and, within 5 days of receipt of any notice, order or recommendation
issued or prepared by relevant competent authorities regarding the Pledge, shall
present the aforementioned notice, order or recommendation to Pledgee, and shall
comply with the aforementioned notice, order or recommendation or submit
objections and representations with respect to the aforementioned matters upon
Pledgee's reasonable request or upon consent of Pledgee;



6.1.3
promptly notify Pledgee of any event or notice received by Pledgor that may have
an impact on Pledgee's rights to the Equity Interest or any portion thereof, as
well as any event or notice received by Pledgor that may have an impact on any
guarantees and other obligations of Pledgor arising out of this Agreement.



Strictly Confidential
 
 
7

--------------------------------------------------------------------------------

 

 
Equity Interest Pledge Agreement


6.2
Pledgor agrees that the rights acquired by Pledgee in accordance with this
Agreement with respect to the Pledge shall not be affected by Pledgor or any
heirs or representatives of Pledgor or any other persons through any legal
proceedings.



6.3
To protect or perfect the security interest granted by this Agreement for
payment of the consulting and service fees under the Business Cooperation
Agreement and for fulfillment of obligations of Pledgor under the Loan
Agreement, Pledgor hereby undertakes to execute in good faith and to cause other
parties who have an interest in the Pledge to execute all certificates,
agreements, deeds and/or covenants required by Pledgee.  Pledgor also undertakes
to perform and to cause other parties who have an interest in the Pledge to
perform actions required by Pledgee, to facilitate the exercise by Pledgee of
its rights and authority granted thereto by this Agreement, and to enter into
all relevant documents regarding ownership of Equity Interest with Pledgee or
designee(s) of Pledgee (natural persons/legal persons).  Pledgor undertakes to
provide Pledgee within a reasonable time with all notices, orders and decisions
regarding the Pledge that are required by Pledgee.



6.4
Pledgor hereby undertakes to comply with and perform all guarantees, promises,
agreements, representations and conditions under this Agreement. In the event of
failure or partial performance of its guarantees, promises, agreements,
representations and conditions, Pledgor shall indemnify Pledgee for all losses
resulting therefrom.



Strictly Confidential
 
 
8

--------------------------------------------------------------------------------

 

 
Equity Interest Pledge Agreement

 
 
7.
Event of Breach



7.1
The following circumstances shall be deemed Event of Default:



 
7.1.1
Party C fails to fully and timely fulfill any liabilities under the Business
Cooperation Agreement, including without limitation, failure to pay in full any
of the consulting and service fees payable under the Business Cooperation
Agreement or breaches of any other obligations of Party C thereunder;



 
7.1.2
Pledgor fails to fully and timely fulfill any obligations under the Loan
Agreement;



 
7.1.3
Pledgor or Party C has committed a material breach of any provisions of this
Agreement;



 
7.1.4
The Pledgor and Party C fail to register the Pledge in the shareholders'
register of Party C or fail to complete the Registration of Pledge stipulated in
Section 3.1;



 
7.1.5
Except as expressly stipulated in Section 6.1.1, Pledgor transfers or purports
to transfer or abandons the Equity Interest pledged or assigns the Equity
Interest pledged without the written consent of Pledgee; and



 
7.1.6
The successor or custodian of Party C is capable of only partially perform or
refuses to perform the payment obligations under the Business Cooperation
Agreement or obligations under the Loan Agreement;



 
7.1.7
Pledgor 's death, lack or limitation of civil capacity;


 
Strictly Confidential
 
 
9

--------------------------------------------------------------------------------

 

 
Equity Interest Pledge Agreement


 
7.1.8
Pledgor ceases (for any reason) to be an employee of Party C or any of its
affiliated entities, or ceases to be a shareholder of Party C;



 
7.1.9
Pledgor engages in criminal act or is involved in criminal activities; or



 
7.1.10
Any third party files a claim against Pledgor that exceeds RMB1,000,000.



7.2
Upon notice or discovery of the occurrence of any circumstances or event that
may lead to the aforementioned circumstances described in Section 7.1, Pledgor
shall immediately notify Pledgee in writing accordingly.



7.3
Unless an Event of Default set forth in this Section 7.1 has been successfully
remedied to Pledgee's satisfaction within twenty (20) days after the Pledgee
delivers a notice to the Pledgor requesting remedy of such Event of Default,
Pledgee may issue a Notice of Default to Pledgor in writing at any time
thereafter, demanding the Pledgor to immediately dispose of the Pledge in
accordance with the provisions of Article 8 of this Agreement.



 
8.
Exercise of Pledge



8.1
Prior to the full payment of the consulting and service fees described in the
Business Cooperation Agreement or prior to fulfill the obligations under the
Loan Agreement, without the Pledgee's written consent, Pledgor shall not assign
the Pledge or the Equity Interest in Party C to any third party.



Strictly Confidential
 
 
10

--------------------------------------------------------------------------------

 

 
Equity Interest Pledge Agreement


8.2
Pledgee may issue a Notice of Default to Pledgor when exercising the Pledge.



8.3
Subject to the provisions of Section 7.3, Pledgee may exercise the right to
enforce the Pledge at any time after the issuance of the Notice of Default in
accordance with Section 8.2. Once Pledgee elects to enforce the Pledge, Pledgor
shall cease to be entitled to any rights or interests associated with the Equity
Interest.



8.4
In the event of a default, Pledgee is entitled to dispose of the Equity Interest
pledged in accordance with applicable PRC laws. To the extent permitted under
PRC laws, Pledgee has no obligation to pay Pledgor the proceeds arising from
disposition of the Equity Interest, and Pledgor hereby waives any rights it may
have to demand any such payment from Pledgee. Likewise, in such circumstances
Pledgor shall have no obligation to Pledgee for any deficiency remaining after
such disposition of the Equity Interest pledged.



8.5
When Pledgee disposes of the Pledge in accordance with this Agreement, Pledgor
and Party C shall provide necessary assistance to enable Pledgee to enforce the
Pledge in accordance with this Agreement.



 
9.
Assignment



9.1
Without Pledgee's prior written consent, Pledgor shall not have the right to
assign or delegate its rights and obligations under this Agreement.



Strictly Confidential
 
 
11

--------------------------------------------------------------------------------

 

 
Equity Interest Pledge Agreement


9.2
This Agreement shall be binding on Pledgor and its successors and permitted
assigns, and shall be valid with respect to Pledgee and each of its successors
and assigns.



9.3
At any time, Pledgee may assign any and all of its rights and obligations under
the Business Cooperation Agreement or the Loan Agreementto its designee(s)
(natural/legal persons), in which case the assignees shall have the rights and
obligations of Pledgee under this Agreement, as if it were the original party to
this Agreement. When the Pledgee assigns the rights and obligations under the
Business Cooperation Agreement or the Loan Agreement, upon Pledgee's request,
Pledgor shall execute relevant agreements or other documents relating to such
assignment.



9.4
In the event of a change in Pledgee due to an assignment, Pledgor shall, at the
request of Pledgee, execute a new pledge agreement with the new pledgee on the
same terms and conditions as this Agreement, and register the same with the
relevant AIC.



9.5
Pledgor shall strictly abide by the provisions of this Agreement and other
contracts jointly or separately executed by the Parties hereto or any of them,
including without limitations, the Exclusive Option Agreement and the Power of
Attorney granted to Pledgee, perform the obligations hereunder and thereunder,
and refrain from any action/omission that may affect the effectiveness and
enforceability thereof. Any remaining rights of Pledgor with respect to the
Equity Interest pledged hereunder shall not be exercised by Pledgor except in
accordance with the written instructions of Pledgee.



Strictly Confidential
 
 
12

--------------------------------------------------------------------------------

 

 
Equity Interest Pledge Agreement


10.
Termination

 
Upon the full payment of the consulting and service fees under the Business
Cooperation Agreement and upon termination of Party C's obligations under the
Business Cooperation Agreement, or upon the fulfilled the obligations under the
Loan Agreement (the later of fulfillment of the obligations), this Agreement
shall be terminated, and Pledgee shall then cancel or terminate this Agreement
as soon as reasonably practicable; Pledgee, Pledgor and Party Cshall submit
application and submit all necessary documents to the competent AIC, and
complete all necessary procedures as required by the PRC laws and regulations
and the relevant AIC, for the cancellation registration of the Pledge of the
Equity Interest.
 
11.
Handling Fees and Other Expenses

 
All fees and out of pocket expenses relating to this Agreement, including but
not limited to registration costs, legal costs, costs of production, stamp tax
and any other taxes and fees, shall be borne by Party C.


Strictly Confidential
 
 
13

--------------------------------------------------------------------------------

 


Equity Interest Pledge Agreement


12.
Confidentiality

 
The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.


13.
Governing Law and Resolution of Disputes



13.1
The execution, validity, interpretation, performance, amendment and termination
of this Agreement and the resolution of disputes hereunder shall be governed by
the laws of China.



13.2
In the event of any dispute with respect to the interpretation and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement to resolve the
dispute within 30 days after either Party's request to the other Parties for
resolution of the dispute through friendly negotiations, either Party may submit
the relevant dispute to the China International Economic and Trade Arbitration
Commission for arbitration, in accordance with its then effective Arbitration
Rules. The arbitration shall be conducted in Fuzhou, and the language used in
arbitration shall be Mandarin Chinese. The arbitration award shall be final and
binding on all Parties.



Strictly Confidential
 
 
14

--------------------------------------------------------------------------------

 


Equity Interest Pledge Agreement


13.3
Upon the occurrence of any disputes arising from the interpretation and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.



14.
Notices

 
14.1
All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such party set forth below. A confirmation copy of each notice
shall also be sent by E-mail. The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:



14.1.1
Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of delivery or
refusal at the address specified for notices.



 
14.1.2
Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).



Strictly Confidential
 
 
15

--------------------------------------------------------------------------------

 
 
Equity Interest Pledge Agreement

 
14.2
For the purpose of notices, the addresses of the Parties are as follows:




Party A: 
Fujian Across Express Information Technology Co., Ltd.


Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province




Party B:
[________]


Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province




Party C: 
Fujian Fenzhong Co., Ltd.


Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province

   
14.3
Any Party may at any time change its address for notices by a notice delivered
to the other Parties in accordance with the terms hereof.



15.
Severability

 
In the event that one or several of the provisions of this Contract are found to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Contract shall not be affected or compromised in any respect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that, to the greatest extent
permitted by law, accomplish the intentions of the Parties and the economic
effect originally intended by the Parties.


Strictly Confidential
 
 
16

--------------------------------------------------------------------------------

 


Equity Interest Pledge Agreement


16.
Attachments

 
The attachments set forth herein shall constitute an integral part of this
Agreement.


17.
Effectiveness

 
17.1
Any amendments, changes and supplements to this Agreement shall be in writing
and shall become effective upon completion of the governmental filing procedures
(if applicable) after the affixation of the signatures or seals of the Parties.



17.2
This Agreement is written in Chinese and English in five counter copies. The
Pledgor, the Pledgee and Party C shall hold one counter copy respectively, and
the other copies shall be used for registration.  Each counter copy of this
Agreement shall have equal validity.  In case there is any conflict between the
Chinese version and the English version, the Chinese version shall prevail.



Strictly Confidential
 
 
17

--------------------------------------------------------------------------------

 


Equity Interest Pledge Agreement


IN WITNESS WHEREOF, the Parties have executed, or caused their authorized
representatives to execute this Equity Interest Pledge Agreement as of the date
first above written.



Party A:
Fujian Across Express Information Technology Co., Ltd.



By:
   
Name:
CHENG Zheng
 
Title:
Legal Representative
       
Party B:  
[________]
       
By:
         
Party C:
Fujian Fenzhong Media Co., Ltd.
       
By:
   
Name:
CHENG Zheng
 
Title:
Legal Representative
 



Strictly Confidential
 
18

--------------------------------------------------------------------------------

 
 
Equity Interest Pledge Agreement


Appendices:


1.
Shareholders' register of Party C;



2.
The Capital Contribution Certificate for Party C;



3.
Exclusive Business Cooperation Agreement;



4.
Loan Agreement



5.
Ancillary Agreements to Exclusive Business Cooperation Agreement (as
applicable);



6.
Evidence of Registration of Pledge (as applicable).



Strictly Confidential
 
 
19

--------------------------------------------------------------------------------

 